Citation Nr: 1429006	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a service-connected right (dominant) shoulder disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim of entitlement to an evaluation in excess of 30 percent for a service-connected right (dominant) shoulder disability.

The Board notes that the Veteran raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU) in March 2012.  The RO issued a SOC regarding that claim in February 2012.  However, as the Agency of Original Jurisdiction (AOJ), the RO in this case, has not initially adjudicated the claim, it is referred back to the AOJ/RO for initial consideration of the claim and the issuance of a rating decision that the Veteran can then appeal to the Board if he so wishes.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA orthopedic examination in connection with the issue on appeal in February 2013.  Despite the Veteran's complaints of pain on right shoulder motion, the February 2013 VA examiner failed to indicate on the degree of right shoulder motion where pain begins.  Thus, a new VA right shoulder examination must be conducted wherein that information is ascertained.  

Accordingly, the case is REMANDED to the AOJ/RO for the following action:

1.  Associate with the claims file all VA clinical records dated from January 28, 2013 to the present.

2.  Schedule a VA orthopedic examination to reassess the current severity of the service-connected right (dominant) shoulder disability.  Range of motion measurements must be provided for right shoulder flexion, abduction, internal rotation, and external rotation; and the degree at which pain begins should be noted regarding each range of motion measurement.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with this service- connected disability.  The examiner must comment on the extent to which right shoulder pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the right shoulder exhibits weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolonged or repetitive use of his right shoulder or when his symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, the right shoulder disability has on the Veteran's employability.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.

3.  Then readjudicate the increased-rating claim on appeal in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



